              Case 3:18-cv-05831-LB Document 15 Filed 01/04/19 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Fox Rothschild LLP
 2 Constellation Place
   10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
   Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
   lbandlow@foxrothschild.com
 5
   Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION
10

11 STRIKE 3 HOLDINGS, LLC,                              Case Number: 3:18-cv-05831-LB

12                         Plaintiff,                   Magistrate Judge Laurel Beeler
13 vs.                                                  PLAINTIFF’S VOLUNTARY DISMISSAL
14 JOHN DOE subscriber assigned IP address              WITH PREJUDICE OF JOHN DOE
   73.231.245.153,                                      SUBSCRIBER ASSIGNED IP ADDRESS
15                                                      73.231.245.153
                     Defendant.
16

17

18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

19 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

20 assigned IP address 73.231.245.153, are voluntarily dismissed with prejudice.

21 Dated: January 4, 2019                                 Respectfully submitted,

22

23                                                        By: /s/ Lincoln D. Bandlow
                                                          Lincoln D. Bandlow, Esq.
24                                                        FOX ROTHSCHILD LLP
                                                          Attorney for Plaintiff
25

26

27

28
                                                    1

                       Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                                       Case No. 3:18-cv-05831-LB
              Case 3:18-cv-05831-LB Document 15 Filed 01/04/19 Page 2 of 2



1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on January 4, 2019, I electronically filed the foregoing document
3
     with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
4
     record and interested parties through this system.
5
                                                          By: /s/ Lincoln D. Bandlow
6                                                         Lincoln D. Bandlow, Esq.
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2

                        Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                                        Case No. 3:18-cv-05831-LB
